         Case 6:21-cv-00222-ADA Document 301 Filed 03/22/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF
                                 TEXAS WACO DIVISION

PERFORMANCE CHEMICAL                     §
COMPANY                                  §
                                         §
vs.                                      §        Case Number: 6:21-CV-222
                                         §
TRUE CHEMICAL SOLUTIONS, LLC             §
                                         §




              ORDER RESETTING VIDEO CONFERENCE
            IT IS HEREBY ORDERED that the above entitled and numbered case is RESET for
 a Video Conference on Voir Dire via Zoom, on Thursday, March 25, 2021, at 10:00 a.m. (time
 change only). Please utilize the below link to access the conference.

 https://txwd-uscourts.zoomgov.com/j/1611260782?pwd=SXhoWHAvUWxTWW5JUy8vbWU1N1dsZz09

           IT IS SO ORDERED this 22nd day of March, 2021.




                                         JEFFREY C. MANSKE
                                         UNITED STATES MAGISTRATE JUDGE
